DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims1
Claims 1–15 are pending. Claims 7–15 stand withdrawn. In total, claims 1–6 are the subject of this Office Action.
Claim Objections
Claim 1 recites the limitation “fluorinated polyurethane, polymer” in line 4. It may improve readability to remove the comma in this limitation.
Claim 1 recites the limitations: “optionally, at least one polymer (a), wherein polymer (a) is a diol selected from”; and “at least one polymer (b), wherein polymer (b) is a hydroxyl-terminated (per)fluoropolyetherpolymer”. (Clm. 1, ll. 5–6, 8–9.) It may improve readability to modify “wherein polymer (a) is” such that it appears as --wherein each polymer (a)--. Similarly, it may also improve readability to modify “wherein polymer (b) is” such that it appears as --wherein each polymer (b) is--. Correction here is not required and is left solely to Applicant’s discretion.
Claim 1 recites the limitation “wherein each of W, equal or different from each other, are F, Cl, H;”. (Clm. 1, ll. 24–25 (italics and underlining added).) It may improve readability to modify this limitation such that it appears as --wherein each [] W, equal or different from each other, are F, Cl, or H;--. Appropriate correction is humbly and courteously requested.
Claim 1 recites the limitation “said recurring units being chosen among the following: -CFXO-, -CF2CCFXO-, -CF2CF2CF2O-, -CF2CF2CF2CF2O-, with each of X being”. (Clm. 1, ll. 29–31.) It may be desirable insert an “or” before the last entry in the list: i.e., --said recurring units being chosen among the following: -CFXO-, -2CCFXO-, -CF2CF2CF2O-, or -CF2CF2CF2CF2O-, with each of X being--. Appropriate correction is humbly and courteously requested.
Respectfully, claim 3 appears to have typographical issues: First, the recitation of “poly (ethylene glycol,” appears to be missing a closing parenthesis. Appropriate correction is humbly requested. Additionally, to be consistent with the other polymers recited in this claim (for instance, the recitation of “poly(tetramethylene) glycol”), it is left to Applicant’s discretion as to whether or not the space after the “poly” in “poly (ethylene glycol)” should be removed. Second, as it applies to the limitation “(1, 6-hexandiol-neopentyl) glycol adipate”, typically the space in “(1, 6-”) would be removed; however, again it is left to Applicant’s discretion as to whether or not this space should be removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the following issues are present.
First, claim 1 recites the limitation “at least one F-TPU polymer, wherein said F-TPU polymer is a fluorinated polyurethane”. (Clm. 1, line 3 (italics and underlining added).) Respectfully, this language is confusing: because it is unclear which F-TPU polymer of the at least one F-TPU polymer is being referred to vis-à-vis the recitation of “said F-TPU polymer”. One possible amendment to resolve this issue could be to modify “wherein said F-TPU polymer is” such that it appears as --wherein each F-TPU polymer is--.
Second, claim 1 recites the limitation “D and D*, equal or different from each other, are an alkylene chain comprising from 1 to 6 carbon atoms, said alkyl chain being”. (Clm. 1, ll. 16–17 (italics and underlining added).) Respectfully, there is insufficient antecedent basis for the language “said alkyl chain”. (Id.)
recurring units derived from:”. (Clm. 1, ll. 3–4.) The claim then goes on to recite “wherein R(f-a) is a fluoropolyoxyalkene chain comprising a number of repeating units from 0 to 10, said recurring units being chose among the following:”. (Clm. 1, ll. 27–30.) Comparing lines 3–4 of claim 1 with lines 27–30, there appears to be two recitations of “recurring units”. However, in lines 27–30, the context reads as though “recurring units” should be --repeating units--; nevertheless, at present, it is not wholly clear what subject matter Applicant regards as the invention.
For at least these reasons, claim 1 appears to be indefinite. In addition, the dependent claims 2–6 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
With respect to claim 6, the instant claim conveys that at least one monomer (d) can be N, N-diisopropanolaniline. To put this in context, claim 1 conveys that monomer (d) is an aliphatic, cycloaliphatic, or aromatic diol. However, based on the structure of N, N-diisopropanolaniline, this molecule does not appear to be an aliphatic, cycloaliphatic, or aromatic diol. As such, the scope of claim 6 is unclear; for example, it is unclear whether or not Applicant regards N, N-diisopropanolaniline to be an aliphatic, cycloaliphatic, or aromatic diol?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitations of claim 4 appear to have been already listed in claim 1. Thus, claim 4 appears to fail to further limit claim 1.  As it applies to claim 4, Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that this claim complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1 and 2 are directed to an invention not patentably distinct from claims 4–6 of commonly assigned Application No. 16/324,063. 
Although the claims at issue are not identical, they are not patentably distinct from each because the limitations of claims 4–6 of the copending Application e.g., a membrane comprising a composition having monomers (a) through (d), at least one further ingredient, and an average pore diameter within the range of 0.001–5 µm.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).
In order for Examiner to resolve this issue, Applicant or Patent Owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. Alternatively, Applicant or Patent Owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Remarks2
Based on the claim amendments, the previous rejections under 35 U.S.C. §§ 112, 102, 103 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed April 26, 2021.
        2 Remarks filed April 26, 2021.